                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA                          )
                                                  )
v.                                                )   CRIMINAL NO. 13-0117-WS
                                                  )
DAVID PETERSEN,                                   )
                                                  )
       Defendant.                                 )


                                             ORDER
       This matter comes before the Court on defendant David Petersen’s “Motion for Entry of
an Order Compelling Compliance with Court Ordered Restitution Payments and Unlawful
Collection of Non-Default Funds by U.S. Attorney Office” (doc. 278). The Motion has been
briefed and is now ripe.
       Following a jury trial, Petersen was convicted of 20 counts of wire fraud, securities fraud
and conspiracy to commit securities fraud. As part of the Judgment in this case, Petersen was
ordered to pay restitution to the victims of the fraudulent scheme in the amount of
$2,891,898.95, with Petersen’s restitution obligation to be joint and several with that of his
convicted co-defendants. (Doc. 149, PageID.876-77.) Although Petersen was originally ordered
to pay restitution in monthly installments of $500.00, that restitution obligation was reduced to
$50.00 per month based on changed financial circumstances pursuant to an Order (doc. 277)
entered on September 5, 2019.
       In his current Motion, Petersen objects that the Government is wrongfully withholding
the sum of $242 per month from his Social Security benefits for restitution purposes. Petersen
maintains that the Government’s actions in this regard are causing him hardship, are in direct
violation of the September 5 Order, and amount to “torturous retaliation.” In response, however,
the Government explains that it promptly took all necessary steps to reduce Petersen’s monthly
restitution payment and remove him from the Treasury Offset Program that allows direct
withholdings from his Social Security benefits for restitution purposes. Despite these efforts,
however, the Government shows that because of certain changed procedures and systems, the
Government’s request to effectuate Petersen’s removal from the Treasury Offset Program did not
process correctly. The Government further shows that, upon receipt of Petersen’s Motion, it
took additional action to remove Petersen from the Treasury Offset Program and to confirm that
the transaction was processed properly. On that basis, the Government represents that it believes
Petersen’s removal from the program should be effective prior to the issuance of his next Social
Security check, such that the withholdings will cease and Petersen will not be compelled to pay
restitution sums in excess of the $50.00 monthly amount directed by the September 5 Order.
       Because the Government has taken affirmative steps that appear to have been effective to
terminate the TOP withholdings to which Petersen’s Motion was directed, the Motion is moot.
Insofar as Petersen is requesting a refund of the excessive amounts (which even by his own
reckoning total less than $500 and have been properly applied to his restitution debt)
inadvertently withheld from his Social Security benefits or the imposition of sanctions against
the Government for alleged harassment or retaliation, the Motion is denied.


       DONE and ORDERED this 3rd day of January, 2020.

                                             s/ WILLIAM H. STEELE
                                             UNITED STATES DISTRICT JUDGE




                                                -2-
